


109 HR 6255 IH: To amend title 38, United States Code, to expand

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6255
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Johnson of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to expand
		  eligibility for the basic educational assistance program of the Department of
		  Veterans Affairs.
	
	
		1.Expansion of eligibility for
			 basic educational assistance program of the Department of Veterans
			 Affairs
			(a)Expansion of
			 eligibilitySection 3011(c)(3) of title 38, United States Code,
			 is amended by striking December 31, 1976 and inserting
			 December 31, 1977.
			(b)Time period for
			 use of entitlementNotwithstanding section 3031 of such title,
			 in the case of an individual who becomes entitled to educational assistance
			 under chapter 30 of such title by reason of the amendment made by subsection
			 (a), the time period during which that individual may use the individual's
			 entitlement expires at the end of the 10-year period beginning on the date of
			 the enactment of this Act.
			
